          Case 4:20-cv-05883-JSW Document 118 Filed 09/09/21 Page 1 of 6



1    Brian J. Stretch, SBN 163973                Jesse Bless (pro hac vice)
     bstretch@sidley.com                         jbless@aila.org
2    Naomi Igra, SBN 269095                      AMERICAN IMMIGRATION LAWYERS
     naomi.igra@sidley.com                       ASSOCIATION
3    SIDLEY AUSTIN LLP                           1331 G Street, Suite 300
     555 California Street, Suite 2000           Washington, D.C. 20005
4    San Francisco, CA 94104
     Telephone: +1 415 772 1200                  John L. Gibbons, SBN 317720
5    Facsimile: +1 415 772 7400                  jgibbons@sidley.com
                                                 SIDLEY AUSTIN LLP
6                                                1501 K Street NW
                                                 Washington, D.C. 20005
7    Attorneys for Plaintiffs

8
                                   UNITED STATES DISTRICT COURT
9
                                  NORTHERN DISTRICT OF CALIFORNIA
10
                                         OAKLAND DIVISION
11
     IMMIGRANT LEGAL RESOURCE CENTER;
12   EAST BAY SANCTUARY COVENANT;
     COALITION FOR HUMANE IMMIGRANT
13   RIGHTS; CATHOLIC LEGAL IMMIGRATION
     NETWORK, INC.; INTERNATIONAL RESCUE
14   COMMITTEE; ONEAMERICA; ASIAN
     COUNSELING AND REFERRAL SERVICE;
15                                              Case No. 4:20-cv-5883-JSW
     ILLINOIS COALITION FOR IMMIGRANT
     AND REFUGEE RIGHTS,
16                                              JOINT STATUS REPORT AND
                                                STIPULATED REQUEST TO CONTINUE
                    Plaintiffs,
17                                              ABEYANCE
            v.
18
     ALEJANDRO N. MAYORKAS, under the title of JURY TRIAL DEMANDED
19   Secretary of Homeland Security;
     U.S. DEPARTMENT OF HOMELAND
20   SECURITY; UR M. JADDOU, under the title of
     Director; U.S. CITIZENSHIP &
21   IMMIGRATION SERVICES,
22
                    Defendants.
23

24

25

26

27

28

                          JOINT STATUS REPORT AND STIPULATED REQUEST
                            TO CONTINUE ABEYANCE, CASE NO. 20-CV-5883
          Case 4:20-cv-05883-JSW Document 118 Filed 09/09/21 Page 2 of 6



1            Subject to the Court’s approval and pursuant to Local Rule 7-12, the parties through their

2    undersigned counsel of record hereby stipulate and request as follows:

3            1.        On February 10, 2021, the Court ordered that the case be “stayed, and all proceedings

4    held in abeyance, to allow defendant the Secretary of Homeland Security to undertake the review

5    contemplated by Executive Order 14,012, “Restoring Faith in Our Legal Immigration Systems and

6    Strengthening Integration and Inclusion Efforts for New Americans,” 86 Fed. Reg. 8,277 (Feb. 5,

7    2021), signed by the President on February 2, 2021.” Dkt. 113, at 4. The Court further ordered that

8    “on or before May 13, 2021, the parties shall file a joint status report indicating whether this case

9    and all proceedings should continue to be held in abeyance or proposing a schedule for continuing

10   the litigation.” Id. On May 15, 2021, the Court entered an order approving the parties’ joint request

11   to hold this case and all proceedings in abeyance. Dkt. 117, at 4. The Court further ordered that “on

12   or before September 10, 2021, the parties shall file a joint status report indicating whether this case

13   and all proceedings should continue to be held in abeyance or proposing a schedule for continuing

14   the litigation.” Id.

15           2.        The Spring 2021 Unified Agenda (UA) entry for this rulemaking listed a November

16   2021 target date for a notice of proposed rulemaking (NPRM) that would rescind and replace the

17   changes made by the August 3, 2020 rule at issue and establish new USCIS fees. At this time, the

18   agency has not confirmed a target date for issuing the contemplated NPRM, but expects that when

19   the Fall 2021 UA is published, it will contain an updated target date for the contemplated NPRM.

20           3.        For these reasons, the parties request that the Court continue to hold this case and all

21   proceedings in abeyance. Furthermore, the parties request that they be permitted to file a joint status

22   report by the earlier of January 14, 2022, or within two weeks of defendants either publishing in the

23   Federal Register a notice of proposed rulemaking regarding a proposed new fee rule or advising

24   plaintiffs that defendants have determined not to propose a new fee rule, indicating whether this case

25   and all proceedings should continue to be held in abeyance or proposing a scheduling for continuing

26   the litigation.

27

28
                                                 1
                            JOINT STATUS REPORT AND STIPULATED REQUEST
                              TO CONTINUE ABEYANCE, CASE NO. 20-CV-5883
        Case 4:20-cv-05883-JSW Document 118 Filed 09/09/21 Page 3 of 6



 1

 2                                         Respectfully submitted,
 3   Dated: September 9, 2021               /s/ Brian J. Stretch
                                            Brian J. Stretch
 4
                                            SIDLEY AUSTIN LLP
 5                                          Attorney for Plaintiffs

 6   Dated: September 9, 2021               /s/ Julie Straus Harris
                                            Julie Straus Harris
 7                                          U.S. DEPARTMENT OF JUSTICE
 8                                          Attorney for Defendants

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                           2
                      JOINT STATUS REPORT AND STIPULATED REQUEST
                        TO CONTINUE ABEYANCE, CASE NO. 20-CV-5883
     Case 4:20-cv-05883-JSW Document 118 Filed 09/09/21 Page 4 of 6



 1                           LOCAL RULE 5-1(i) ATTESTATION
 2    I attest that I have obtained Julie Straus Harris’s concurrence in the filing of this document.
 3

 4                                                  /s/ Brian J. Stretch
                                                    Brian J. Stretch
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                        3
                   JOINT STATUS REPORT AND STIPULATED REQUEST
                     TO CONTINUE ABEYANCE, CASE NO. 20-CV-5883
          Case 4:20-cv-05883-JSW Document 118 Filed 09/09/21 Page 5 of 6



 1                                           [PROPOSED] ORDER
 2            PURSUANT TO STIPULATION, IT IS SO ORDERED that this case shall remain stayed,

 3   and all proceedings held in abeyance, to allow the defendant Secretary of Homeland Security to

 4   either publish in the Federal Register a notice of proposed rulemaking regarding a proposed new fee

 5   rule or advising plaintiffs that defendants have determined not to propose a new fee rule. Further, by

 6   the earlier of January 14, 2022, or within two weeks of the defendants’ publication of an NPRM or

 7   notification to plaintiffs that no proposal will be forthcoming, the parties shall file a joint status

 8   report indicating whether this case and all proceedings should continue to be held in abeyance or

 9   proposing a schedule for continuing the litigation.

10
      Date:
11                                                          HONORABLE JEFFREY S. WHITE
                                                            United States District Judge
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                               4
                          JOINT STATUS REPORT AND STIPULATED REQUEST
                            TO CONTINUE ABEYANCE, CASE NO. 20-CV-5883
          Case 4:20-cv-05883-JSW Document 118 Filed 09/09/21 Page 6 of 6



 1                                        CERTIFICATE OF SERVICE

 2           I hereby certify that on the 9th day of September 2021, I caused the foregoing document to

 3   be electronically filed with the Clerk of the Court using CM/ECF, which will send notification of the

 4   filing to all attorneys of record in this case.

 5
                                                        /s/ Brian J. Stretch
 6                                                      Brian J. Stretch
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                5
                           JOINT STATUS REPORT AND STIPULATED REQUEST
                             TO CONTINUE ABEYANCE, CASE NO. 20-CV-5883
